Barrett, J.
— After going over the plaintiff’s excellent brief, in connection with all the papers submitted upon this motion, I am satisfied that a prima facie case for an injunction, both upon the law and the facts, has been made out. The complaint is not multifarious, for the reason that a conspiracy between all the defendants is charged, and the various devices which have been resorted to are but the details of a single scheme and a common purpose. As to the right of action, I am inclined to think that it can be sustained upon the principle that the attaching creditors have a specific lien which entitles them to remove fraudulent obstructions to the due execution of the process. At all events there is enough in the question for the full consideration of the trial court. Upon the whole the motion must be granted, with ten dollars costs to abide the event.